                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

SUNTERRA DISTRIBUTION, LLC,                              §
         Plaintiff,                                      §
vs.                                                      §    Civil Action No. 3:18-CV-2783-S
                                                         §
CASTROS DISTRIBUTION LLC, a/k/a                          §
CASTRO PRODUCE, and DIMAS                                §
CASTRO, individually,                                    §
           Defendants.                                   §

                   FINDINGS, CONCLUSIONS, AND RECOMMENDATION

        By electronic order of reference dated December 28, 2018 (doc. 14), before the Court is

Plaintiffs’ Motion for Default Judgment Against Defendants, filed December 27, 2018 (doc. 13).

Based on the relevant filings and applicable law, the motion should be GRANTED.

                                             I. BACKGROUND

        On October 18, 2018, Sunterra Distribution, LLC (Plaintiff) sued Castros Distribution LLC,

a/k/a Castro Produce (Company), and Dimas Castro (Owner) (collectively, Defendants) to recover

$30,386.35 owed under multiple contracts, as well as “prejudgment interest and contractually due

costs of collection,” and attorneys’ fees. (doc. 1 at 1-11.)1

        Plaintiff is a buyer and seller of produce that “the United States Department of Agriculture

(USDA) expressly recognize[s] as commodities covered under the provisions of the Perishable

Agricultural Commodities Act” (PACA), and Company buys and sells produce in wholesale

quantities. (Id. at 2-3.) From June 8, 2017 to July 12, 2017, Plaintiff and Company “entered into

several written contracts of sale, which are evidenced by invoices” that total $30,386.35, for the sale

of produce from Plaintiff to Company. (Id. at 4; docs. 1-2-1-4.) Each invoice included the


        1
         Citations to the record refer to the CM/ECF system page number at the top of each page rather than the page
numbers at the bottom of each filing.
following provision:

         The perishable agricultural commodities listed on this invoice are sold subject to the
         statutory trust authorized by section 5(c) of the Perishable Agricultural Commodities
         Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim
         over these commodities, all inventories of food or other products derived from these
         commodities, and any receivables or proceeds from the sale of these commodities
         until full payment is received.

(doc. 1 at 6; docs. 1-2-1-4.) It also provided that Plaintiff would “be entitled to collect reasonable

attorneys’ fees and expenses as part of an action to collect on [the] invoice.” (Id.) Plaintiff contends

that it delivered produce of “the kind, quality, grade, and size” of produce requested in the invoices

to Company, and although Company “agreed to remit payment to Plaintiff within 10 days of the

product’s arrival,” it “has since failed to pay the agreed purchase price . . . .” (doc. 1 at 5.)

         On April 17, 2018, Plaintiff filed a formal PACA complaint against Company with the

USDA before the Secretary of Agriculture due to its failure to pay promptly, and Company failed

to answer. (Id.; doc. 1-5 at 2-3.)2 On July 20, 2018, the Secretary of Agriculture issued a default

order (the Order) adopting the facts alleged in the PACA complaint, and ordering Company to pay

Plaintiff “$30,386.35 with interest at the rate of 18% per annum (1.5% per month) from August 1,

2017 until the date of [the] Order, plus interest at the rate of 2.3% per annum on the amount of

$30,386.35, from the date of [the] Order, until paid, plus the amount of $500” for the handling fee

Plaintiff incurred in pursuing the PACA complaint. (docs. 1 at 5-6; 1-6 at 3-5.)

         Plaintiff filed this action under 7 U.S.C. § 499g(b) to enforce the Order. (Id. at 7-8.) It also

asserts a claim for breach of fiduciary duty against Defendants. (Id. at 8-9.) Summonses were

issued for Defendants on October 19, 2018. (doc. 4.) On November 6, 2018, Plaintiff moved for


         2
           The factual allegations alleged in the PACA complaint are similar to those in Plaintiff’s complaint in this case.
(See doc. 1-5 at 2-3.)

                                                             2
substituted service on each Defendant, which was ordered. (See docs. 5-8.) On December 20, 2018,

it filed affidavits of service reflecting that Owner was served on November 10, 2018, and Company

was served on November 14, 2018. (docs. 9-10.) Defendants failed to answer or respond to the

complaint, and Plaintiff sought entry of default, which the Clerk of Court entered on December 21,

2018. (docs. 11-12.)

                          II. MOTION FOR DEFAULT JUDGMENT

       Plaintiff moves for default judgment under Rule 55 of the Federal Rules of Civil Procedure.

(doc. 13.)

       Rule 55 sets forth the conditions under which default may be entered against a party, as well

as the procedure to seek the entry of default judgment. There is a three-step process for securing

a default judgment. See New York Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996). First,

a default occurs when a party “has failed to plead or otherwise defend” against an action. Fed. R.

Civ. P. 55(a). Next, an entry of default must be entered when the default is established “by affidavit

or otherwise.” See id.; New York Life Ins. Co., 84 F.3d at 141. Third, a party may apply to the clerk

or the court for a default judgment after an entry of default. Fed. R. Civ. P. 55(b); New York Life Ins.

Co., 84 F.3d at 141. Here, because Defendants have failed to plead or otherwise defend, and

Plaintiff has obtained an entry of default on them, the first two requisites for a default judgment have

been met. (docs. 9-10, 12.) Remaining for determination is whether a default judgment is warranted.

       “‘Default judgments are a drastic remedy, not favored by the Federal Rules and resorted to

by courts only in extreme situations.’” Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001) (quoting

Sun Bank of Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989)).

Moreover, “a party is not entitled to a default judgment as a matter of right, even where the


                                                   3
defendant is technically in default.” Id. (quoting Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996)

(per curiam)). “There must be a sufficient basis in the pleadings for the judgment entered.”

Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). Only

well-pleaded facts, not conclusions of law, are presumed to be true. Id. Default judgment “should

not be granted on the claim, without more, that the defendant had failed to meet a procedural time

requirement.” Mason & Hanger–Silas Mason Co., Inc. v. Metal Trades Council, 726 F.2d 166, 168

(5th Cir. 1984) (per curiam). The decision to enter a judgment by default is discretionary. Stelax

Indus., Ltd. v. Donahue, No. 3:03-CV-923-M, 2004 WL 733844, at *11 (N.D. Tex. Mar. 25, 2004).

“Any doubt as to whether to enter or set aside a default judgment must be resolved in favor of the

defaulting party.” John Perez Graphics & Design, LLC v. Green Tree Inv. Grp., Inc., No.

3:12-CV-4194-M, 2013 WL 1828671, at *3 (N.D. Tex. May 1, 2013) (citing Lindsey v. Prive Corp.,

161 F.3d 886, 893 (5th Cir. 1998)).

       In determining whether the entry of a default judgment is appropriate, courts look to whether

default judgment is procedurally warranted, whether the award is supported by a sufficient factual

basis in the plaintiff’s live complaint, and whether the specific amount of damages can be

determined with “mathematical calculation by reference to information in the pleadings and

supporting documents.” Ramsey v. Delray Capital LLC, No. 3:14-CV-3910-B, 2016 WL 1701966,

at *3 (N.D. Tex. Apr. 28, 2016) (citing James v. Frame, 6 F.3d 307, 310 (5th Cir. 1993)).

A.     Procedural Requirements

       Courts consider numerous factors in deciding whether to grant a motion for default judgment.

10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER, MARY KAY KANE & RICHARD L. MARCUS,

FEDERAL PRACTICE AND PROCEDURE § 2685 (3d ed. 1998). The applicable factors include: (1) the


                                                 4
amount of money involved; (2) whether there are material issues of fact or issues of substantial

public importance at stake; (3) whether the default is technical in nature; (4) the extent of prejudice

to the plaintiff due to the delay; (5) whether the grounds for default are clearly established; (6) the

harsh effect of a default judgment; (7) whether the default resulted from a good faith mistake or

excusable neglect on the defendant’s part; (8) whether the plaintiff’s actions contributed to delay;

and (9) whether the court would be obligated to set aside the default on motion by the defendant.

Id.; see Lindsey, 161 F.3d at 893 (citing 10A WRIGHT, MILLER, KANE & MARCUS, FEDERAL

PRACTICE AND PROCEDURE § 2685); Stelax Indus., Ltd., 2004 WL 733844, at *11 (same).

       Plaintiff seeks a judgment for the amount Defendants owe under the parties’ various

contracts, as well as pre-judgment and post-judgment interest, the PACA complaint handling fee,

attorney’s fees and court costs. (doc. 13 at 14-15.) Attached to its motion are copies of a military

service affidavit and a status report from the Department of Defense-Manpower Data Center

showing that Owner is not in the military. (doc. 13-1.) Also attached is an affidavit from its attorney

(Attorney Affidavit) describing the worked performed and the hourly rates of attorneys that worked

on the case, and stating that the fees and expenses requested in the motion were reasonable. (doc.

13-2.) It also submitted a supplemental affidavit from its attorney (Supplemental Affidavit) and

billing invoices showing the work performed, attorney hourly rates, and amount of attorneys’ fees

incurred, an affidavit from its representative (Representative Affidavit) restating the allegations in

the complaint, Defendants’ complete billing statement showing a remaining principal balance of

$30,386.35, multiple invoices reflecting Defendants’ orders and the amount owed to Plaintiff for

each order, and the Order from the Secretary of Agriculture showing that Company was ordered to

pay Plaintiff the amount owed on the orders, interest, and the PACA complaint filing fee. (See docs.


                                                  5
19; 19-1; 20; 20-2; 20-3; 20-4.)

       Regarding the first factor, $30,386.35 is not a relatively substantial amount of money. US

Green Bldg. Council, Inc. v. Wardell, No. 3:14-CV-01541-M-BH, 2016 WL 3752964, at *3 (N.D.

Tex. June 17, 2016), adopted by 2016 WL 3766362 (N.D. Tex. July 11, 2016). Under the second

factor, there is a public interest in the enforcement of contracts. Johnson Serv. Group, Inc. v. Olivia

France, 763 F. Supp. 2d 819, 831 (N.D. Tex. 2011) (quoting AmeriSpec, Inc. v. Metro Inspection

Servs., Inc., No. 3:01-CV-0946-D, 2001 WL 770999, at *6 (N.D. Tex. July 3, 2001)) (“‘it is in the

public interest to uphold contracts and to enforce a remedy to which the parties have expressly

agreed[.]’” (alteration in original)). Although Defendants’ default appears to be technical in nature,

which is the third factor, Plaintiff is prejudiced and harmed by their continued delay to respond in

this case, which is the fourth factor. See U.S. v. Fincanon, No. 7:08-CV-61-O, 2009 WL 301988,

at *2 (N.D. Tex. Feb. 6, 2009) (holding that a plaintiff’s interests were prejudiced because the

defendant’s failure to respond brought the adversary process to a halt). Under the fifth and sixth

factors, the grounds for default are clearly established, and a default judgment is not unusually harsh

under these facts given that Defendants have received ample notice of this action and sufficient time

to respond. See Lindsey, 161 F.3d at 893. The seventh, eighth, and ninth factors similarly favor

default judgment because Defendants have not offered any evidence that their failure to answer was

the product of a good faith mistake or excuse, Plaintiff has not contributed to the delay in this case,

and there does not appear to be any basis upon which the Court would be obligated to set aside the

default.

       Additionally, no material issues of fact have been placed in dispute due to Defendants’

failure to respond to the complaint. See Nishimatsu Constr. Co., 515 F.2d at 1206 (noting that “[t]he


                                                  6
defendant, by his default, admits the plaintiff’s well pleaded allegations of fact”). Because

Defendants were properly served with the complaint and failed to answer or otherwise defend, the

grounds for default judgment are clearly established. (docs. 9-10.) Accordingly, the procedural

requirements for a default judgment are satisfied. See Ramsey, 2016 WL 1701966, at *3.

B.     Entitlement to Judgment

       Where, as here, a default has been entered under Rule 55, “the factual allegations of the

complaint are taken as true.” Pathway Senior Living LLC v. Pathways Senior Living LLC, No.

3:15-CV-02607-M, 2016 WL 1059536, at *2 (N.D. Tex. Mar. 17, 2016). “There must be a

sufficient basis in the pleadings for the judgment entered.” Nishimatsu Constr. Co. v. Hous. Nat’l

Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). Only well-pleaded facts, not conclusions of law, are

presumed to be true. Id.

       In determining whether there is a sufficient basis in the pleadings for judgment, the Fifth

Circuit “draw[s] meaning from the case law on Rule 8.” Wooten v. McDonald Transit Assocs., Inc.,

788 F.3d 490, 497 (5th Cir. 2015). Factual allegations in the complaint need only “be enough to

raise a right to relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). The pleading must present “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation,” but “detailed factual allegations” are not required. Id. (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)). This “low threshold” is less rigorous than that under Rule

12(b)(6). Id. at 498. Recognizing that “a defendant must invoke Rule 12 in order to avail itself of

that Rule’s protections, [while] a default is the product of a defendant’s inaction,” the Fifth Circuit

has “decline[d] to import Rule 12 standards into the default-judgment context.” Id. at 498 n.3.


                                                  7
       1.      PACA

       Plaintiff first seeks to enforce the Order entered by the Secretary of Agriculture under 7

U.S.C. § 499g(b) due to Defendants’ failure to pay promptly and “properly protect the PACA [t]rust

[a]ssets” in violation of the PACA. (docs. 1 at 7-8; 13 at 7-11.)

       “In 1930, Congress enacted PACA to regulate the sale of perishable agricultural commodities

in interstate commerce.” Paisano Capital SA de CV v. 23 Tex. Produce, Inc., No. 3:19-CV-0852-B,

2019 WL 3239152, at *3 (N.D. Tex. July 18, 2019) (citing Endico Potatoes, Inc. v. CIT

Grp./Factoring, Inc., 67 F.3d 1063, 1066 (2d Cir. 1995)). “[P]erishable agricultural commodities”

are defined as “[f]resh fruits and fresh vegetables of every kind and character.” 7 U.S.C. §

499a(b)(4). The “PACA requires all commission merchants, dealers, and brokers in perishable

agricultural commodities to be licensed,” and it prohibits them “from engaging in certain unfair trade

practices, including a failure to pay promptly.” Id. at § 499b(4); Paisano Capital, 2019 WL

3239152, at *3 (citing 7 U.S.C. § 499b(4)); see Matter of Delta Produce, L.P., 845 F.3d 609, 612

(5th Cir. 2016). If a commission merchant, dealer, or broker fails to “make full payment promptly

in respect of any transaction in any such commodity to the person with whom such transaction is

had,” they “shall be liable to the person or persons injured thereby for the full amount of damages

. . . sustained in consequence of such violation.” 7 U.S.C. §§ 499b(4), 499e(a).

       Congress strengthened the PACA’s protections in 1984 to require produce buyers “to hold

either the produce or all proceeds or accounts receivable from a subsequent sale of produce in trust

for the benefit of unpaid sellers until ‘full payment of the sums owing in connection with the

transactions has been received by’ the supplier.” Matter of Delta Produce, 845 F.3d at 612–13

(citing 7 U.S.C. § 499e(c)(2)); see Paisano Capital, 2019 WL 3239152, at *3–4. The trust is created


                                                  8
automatically “when the dealer accepts the goods so long as the supplier complies with the specific

notice requirements set out in 7 U.S.C. § 499e(c) and 7 C.F.R. § 46.46(f).”3 Patterson Frozen

Foods, Inc. v. Crown Foods Intern., Inc., 307 F.3d 666, 669 (7th Cir. 2002) (citation omitted);

Paisano Capital, 2019 WL 3239152, at *4 (citing 7 U.S.C. § 499e(c)(2)). A buyer may be held

liable if it fails to “maintain trust assets in a manner that such assets are freely available to satisfy

outstanding obligations” to its suppliers. 7 C.F.R. § 46.46(d)(1). “Any act or omission which is

inconsistent with this responsibility, including dissipation of trust assets, is unlawful” and subjects

the dealer to liability. Id. The trust rights created by the PACA “take priority over the interests of

all other creditors, including secured creditors.” Patterson Frozen Foods, 307 F.3d at 669; see

Matter of Delta Produce, 845 F.3d at 613 (citing cases).

         Liability under the PACA “may be enforced either by (1) complaint to the Secretary [of

Agriculture] . . . , or (2) by suit in any court of competent jurisdiction . . . .” 7 U.S.C. at §§ 499e(b),

499f(a); see Patterson Frozen Foods, 307 F.3d at 669. When a complaint is filed with the Secretary

of Agriculture and “the party complained against” fails to timely answer a duly served complaint,

the Secretary must determine if that party violated any provision of the PACA. See 7 U.S.C. §

499g(a). After making a determination, the Secretary is required to determine the amount of

damages to which the complainant is entitled, and to “make an order directing the offender to pay

to such person complaining such amount on or before the date fixed in the order.” Id. If a dealer

         3
           Suppliers must provide “written notice of intent to preserve the benefits of the trust to the commission
merchant, dealer, or broker . . . ,” and the written notice must “set forth information in sufficient detail to identify the
transaction subject to the trust.” 7 U.S.C. § 499e(c)(3). A supplier may also preserve the benefits of the trust with
“ordinary and usual billing or invoice statements to provide notice of the . . . intent to preserve the trust,” but the billing
or invoice statement must contain on its face the following: “The perishable agricultural commodities listed on this
invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural Commodities Act,
1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over these commodities, all inventories
of food or other products derived from these commodities, and any receivables or proceeds from the sale of these
commodities until full payment is received.” Id. at § 499e(c)(4).

                                                              9
fails to “pay the reparation award within the time specified in the Secretary’s order, the complainant,

. . . may within three years of the date of the order file” an action in federal court, and “[s]uch suit

. . . shall proceed in all respects like other civil suits for damages, except that the findings and orders

of the Secretary shall be prima-facie evidence of the facts therein stated, and the petitioner shall not

be liable for costs in the district court . . . .” Id. at § 499g(b). A prevailing complainant is entitled

to recover reasonable attorneys’ fees, “to be taxed and collected as part of the costs of suit.” Id.

        To state a claim for relief under the PACA, a “[p]laintiff must establish that it is a trust

beneficiary, and that a PACA trust was formed.” Paisano Capital, 2019 WL 3239152, at *4. There

are five elements to meet this burden:

        (1) the commodities sold were perishable agricultural commodities; (2) the purchaser
        of the perishable agricultural commodities was a commission merchant, dealer, or
        broker; (3) the transaction occurred in interstate or foreign commerce; (4) the seller
        has not received full payment on the transaction; and (5) the seller preserved its trust
        rights by giving written notice to the purchaser within the time provided by law.

Id. (citing 7 U.S.C. § 499e); see Paris Foods Corp. v. SFI Holdings, Inc., No. 3:12-CV-3261-B,

2013 WL 12124514, at *5 (N.D. Tex. June 28, 2013); see also Rio Bravo Produce, Ltd. v. Superior

Tomato-Avocado, Ltd., Inc., No. SA-11-CA-1126-XR, 2011 WL 6938450, at *3 (W.D. Tex. Dec.

30, 2011) (identifying allegations supporting a PACA claim); Ideal Sales, Inc. v. Taylor Farms Tex.,

Inc., No. 3:06-CV-1512-G, 2007 WL 1599143, at *2–3 (N.D. Tex. 2007) (same).

        Here, Plaintiff’s complaint alleges that it sold perishable agricultural commodities to

Company, a licensed “dealer” and “broker” as defined in the PACA, and that all transactions

occurred in interstate and foreign commerce. (doc. 1 at 2-5.) It alleges that it has not received any

payment for the multiple transactions between it and Company, and that it preserved its trust rights

by including the required statutory language giving written notice to Defendants. Id. at 5-7.)


                                                    10
Plaintiff proffers copies of invoices and an overall billing statement reflecting the transactions for

perishable agricultural commodities between it and Company, and showing a remaining principal

balance of $30,386.35. (See docs. 1-2; 1-3; 1-4; 20-1; 20-2.) The invoices specifically provide that

the perishable agricultural commodities “are sold subject to the statutory trust” authorized under the

PACA, and they include the required statutory language. (See id.) Plaintiff’s allegations and

evidence demonstrate “that it sold [Company] . . . [$30,386.35] worth of produce for which it has

not been paid.” Rio Bravo Produce, 2011 WL 6938450, at *3. They also show that the necessary

notice requirements have been met to preserve Plaintiff’s PACA trust benefits because the invoices

contain the required statutory language. See id.; Ideal Sales, 2007 WL 1599143, at *3; see also 7

U.S.C. §§ 499e(c)(3)–(4).

       Plaintiff also provided a copy of the Order in its favor from the Secretary of Agriculture,

which provides that it sought reparations from Company, a licensed party under the PACA, “in

connection with a transaction or transactions involving . . . perishable agricultural commodities in

interstate or foreign commerce.” (doc. 20-3 at 4.) The Order concludes that Company violated the

PACA by failing to pay the amount owed to Plaintiff. (Id. at 4-5.) The facts contained in the Order

are “prima-facie evidence” in further support of Plaintiff’s claim. 7 U.S.C. § 499g(b).

       Accordingly, Plaintiff has alleged sufficient facts to meet the elements to support its claim

under the PACA, and there is a sufficient basis in the pleadings for recovery of the amount awarded

in the Order of the Secretary of Agriculture. See Paris Foods Corp., 2013 WL 12124514, at *5

(determining that the plaintiff was entitled to a default judgment because it sufficiently alleged the

elements of a PACA claim); Ideal Sales, 2007 WL 1599143, at *3 (denying motion to dismiss where

allegations were sufficient to support a claim under the PACA); see also Mrs. Condies Salad Co.,


                                                 11
Inc. v. Colorado Blue Ribbon Foods, LLC, 858 F. Supp. 2d 1212, 1219 (D. Col. 2012) (finding that

default judgment should be entered against the defendant on the plaintiff’s PACA claim where the

plaintiff sued to enforce an order of the Secretary of Agriculture).

        2.       Breach of Fiduciary Duty

        Plaintiff also alleges that Owner “breached his fiduciary duty owing to Plaintiff under the

PACA trust.” (docs. 1 at 8-10; 13 at 11-13.)4

        As noted, the PACA requires produce buyers to maintain a trust for “the produce or all

proceeds or accounts receivable” from the sale of the produce “for the benefit of unpaid sellers” until

full payment is made. Matter of Delta Produce, 845 F.3d at 612–13 (citing 7 U.S.C. § 499e(c)(2);

see Paisano Capital, 2019 WL 3239152, at *3–4. “The buyer, as trustee, has a fiduciary duty under

law to maintain the trust assets at sufficient levels to ensure full payment to sellers, who are the trust

beneficiaries,” and a buyer may be held liable for failure to properly maintain trust assets. Hardie’s

Fruit & Vegetable Co., LP v. BIMC, LP, No. 3:18-CV-1454-D, 2018 WL 3302733, at *2; see 7

C.F.R. § 46.46(d)(1).

        “PACA liability attaches first to the licensed commission merchant, dealer, or broker of

perishable agricultural commodities.” Golman-Hayden Co., Inc. v. Fresh Source Produce Inc., 217

F.3d 348, 351 (5th Cir. 2000) (citing Sunkist Growers, Inc. v. Fisher, 104 F.3d 280, 283 (9th Cir.

1997)). Where the “assets of the licensed commission merchant, dealer, or broker are insufficient

to satisfy the PACA liability, then others may be held secondarily liable if they had some role in

causing the corporate trustee to commit the breach of trust.” Id. The Fifth Circuit has expressly




        4
         Although Plaintiff appears to assert this claim against both Company and Owner, its allegations relate only
to Owner’s liability for Company’s alleged acts. (See docs. 1 at 8-10; 13 at 11-13.)

                                                        12
recognized that “individual shareholders, officers, or directors of a corporation who are in a position

to control trust assets, and who breach their fiduciary duty to preserve those assets, may be held

personally liable under PACA” Id. While the fact that a company goes out of business or files for

bankruptcy shows an insufficiency of assets to satisfy PACA liability, “[o]ther acts exhibiting a

company’s inability to pay or an officer’s unwillingness to fulfill his duties can also constitute a

breach; such acts include the failure to timely pay an invoice.” Ideal Sales, 2007 WL 1599143, at

*3 (citing Bronia, Inc. v. Ho, 873 F. Supp. 854, 860–61 (S.D.N.Y. 1995)); see Golman-Hayden, 217

F.3d at 351–52; Sunkist Growers, 104 F.3d at 281–83. The fact that others may be secondarily liable

“does not preclude an injured party from seeking relief from officers and directors in the same action

in which it seeks to establish primary liability for the corporation.” Ideal Sales, 2007 WL 1599143,

at *3 (citing Weis-Buy Services, Inc. v. Paglia, 411 F.3d 415, 423–24 (3rd Cir. 2005)).

       Here, Plaintiff alleges in its complaint that Owner is an “officer, director, owner or member”

of Company, and that he had a statutory duty to ensure that Company performed all duties arising

out of its transactions with Plaintiff. (doc. 1 at 9.) It further alleges that Owner “was in position to

exercise judgment, discretion or control over” Company’s operations and its financial dealings, and

that Owner “knew or should have known of [Company’s] failure to promptly account to and pay

Plaintiff for each shipment of [p]roduce” Company received from Plaintiff. (Id.) It concludes that

because Owner controlled or was in position to control Company, “and Plaintiff has not been paid

pursuant to the terms of the [i]nvoices,” Owner “has breached his fiduciary duties owing to Plaintiff”

by Defendants under the PACA. (Id. at 10.) As discussed above, Plaintiff also provided copies of

invoices and a billing statement, which contained the required statutory language to sufficiently

preserve its PACA trust benefits, and showed a remaining balance of $30,386.35 due to the failure


                                                  13
to timely pay the multiple invoices. (See docs. 1-2-1-4; 20-1-20-2.)

        Plaintiff’s allegations that Defendants failed to timely pay the amounts owed under the

multiple invoices sufficiently demonstrate Company’s lack of assets to satisfy its liability under the

PACA. See Ideal Sales, 2007 WL 1599143, at *3. Plaintiff has also sufficiently alleged that Owner,

through his operation and control of Company, breached his “fiduciary duty by failing to maintain

a PACA trust and by failing to pay . . . [P]laintiff in a timely manner.” Id. at 4. Owners “refusal or

failure to exercise any appreciable oversight of the corporation’s management was a breach of his

fiduciary duty to preserve the trust assets,” and because Plaintiff preserved its trust rights under the

PACA, Owner may also be held personally liable for the $30,386.35 that remains owed. Golman-

Hayden, 217 F.3d at 351–52. Plaintiff has therefore provided a sufficient basis in the pleadings for

recovering against Defendants for breach of fiduciary duty under the PACA. See Ideal Sales, 2007

WL 1599143, at *4.

C.      Entitlement to Damages

        Plaintiff’s motion for default judgment seeks to recover the $30,386.35 owed under the

invoices, the filing fee incurred in filing the PACA complaint, pre-judgment and post-judgment

interest, attorneys’ fees, and court costs. (docs. 13 at 14-15; 13-3 at 2.)

        “A default judgment must not differ in kind from, or exceed in amount, what is demanded

in the pleadings.” Fed. R. Civ. P. 54(c). The relief requested in a plaintiff’s complaint limits the

relief available in a default judgment. See Sapp v. Renfroe, 511 F.2d 172, 176 n.3 (5th Cir. 1975).

While Plaintiff’s motion and complaint both request the amount owed under the invoices, the filing

fee, pre-judgment interest, attorneys’ fees, and court costs, its complaint did not request post-

judgment interest. (docs. 1; 13 at 14-15; 13-3 at 2.) Although post-judgment interest is requested


                                                  14
for the first time in its motion for default, it may still be considered as available relief. Dontos v.

Vendomation NZ Ltd., No. 3:11-CV-553-K, 2015 WL 5311094, at *7 (N.D. Tex. Aug. 24, 2015)

(citing Hall v. White, Getgey, Meyer Co., LPA, 465 F.3d 587, 594–95 (5th Cir. 2006)), adopted by

2015 WL 5319817 (N.D. Tex. Sept. 10, 2015). Because the requested relief does not differ in kind

from, or exceed in amount, what is demanded in the pleadings, and the request for post-judgment

interest may be properly considered, the only remaining issue is whether the relief requested is

appropriate based on the governing law. Chevron Intellectual Property, LLC v. Allen, No. 7:08-CV-

98-O, 2009 WL 2596610, at *3 (N.D. Tex. Aug. 24, 2009); see Dontos, 2015 WL 5311094, at *7.

       While damages on a default judgment are normally not awarded without a hearing or a

demonstration by detailed affidavits, a hearing is unnecessary if the amount of damages can be

determined with mathematical calculation by reference to the pleadings and supporting documents.

James v. Frame, 6 F.3d 307, 310 (5th Cir. 1993); Future World Elecs., LLC v. Over Drive

Marketing, LLC, No. 3:12-CV-2124-B, 2013 WL 5925089, at *3 (N.D. Tex. Nov. 5, 2013) (citing

United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979)). The burden is on the plaintiff

to provide an evidentiary basis for the damages it seeks. Broad. Music, Inc. v. Bostock Billiards &

Bar Assoc., No. 3:12-CV-413-B, 2013 WL 12126268, at *3 (N.D. Tex. Jan. 18, 2013).

       1.      Principal Amount Owed

       Plaintiff first requests recovery of the $30,386.35 principal balance it is owed under the

invoices. (doc. 13 at 14-15.)

       The PACA provides that “any commission merchant, dealer, or broker” that violates the

PACA, “shall be liable to the person or persons injured thereby for the full amount of damages . . .

sustained in consequence of such violation.” 7 U.S.C. § 499e(a). “Courts have found that copies


                                                  15
of contracts, invoices, purchase orders, emails with payment details, and statements of anticipated

costs, together with computations and affidavits, are a sufficient evidentiary basis for damages.”

Paisano Capital, 2019 WL 3239152, at *4 (citing cases); see Genesis Servs., Inc. v. Screens Plus,

Inc., No. 6:16-CV-00613, 2016 WL 7036791, at *6 (W.D. La. Nov. 7, 2016) (holding that copies

of invoices and affidavits were sufficient evidence to mathematically calculate damages); Jetstream

of Houston, L.L.P. v. Cajun Pressure Control, L.L.P., No. 15-2559, 2016 WL 3024751, at *4 (W.D.

La. Apr. 15, 2016) (holding that affidavits, copies of contracts, and invoices were enough evidence

to show entitlement to damages).

       Here, Plaintiff requests $30,386.35 in damages due to Defendants’ failure to pay the

principal amount owed under the invoices. (docs. 13 at 11-12, 14; 13-3 at 2.) It provided the

invoices detailing the transactions between it and Company, as well as a billing statement showing

Defendants’ remaining principal balance of $30,386.35. (See docs. 1-2; 1-3;1-4; 20-1; 20-2.) It also

provided affidavits from its president and attorney affirming the remaining principal balance, as well

as the Order from the Secretary of Agriculture specifically ordering Company to pay Plaintiff the

full amount of the remaining principal balance. (docs. 13-2 at 3; 20 at 6-7; 20-3 at 6.) These

documents establish that the principal balance of $30,386.35 remains unpaid, and a hearing is

unnecessary because the amount of damages are “ascertainable from the . . . motion, or the evidence

attached thereto, or otherwise capable of mathematical calculation.” TFHSP, LLC Series 10147 v.

U.S. Bank Nat’l Ass’n, No. 3:14-CV-2589-M-BN, 2016 WL 2856006, at *2 (N.D. Tex. Apr. 18,

2016) (citing James, 6 F.3d at 310; Crawford v. Lee, No. 3:10-CV-1499-L, 2011 WL 2115824, at

*4 (N.D. Tex. May 24, 2011)), adopted by 2016 WL 2853565 (N.D. Tex. May 13, 2016).

       Based on Plaintiff’s complaint, default motion, and attached evidence, it has shown that it


                                                 16
is entitled to recover damages in the amount of $30,386.35 based on Defendants’ failure to pay the

principal amount owed under the invoices. See Paisano Capital, 2019 WL 3239152, at *5 (finding

that the plaintiff was entitled to recover the amount of damages owed to it based on “copies of

invoices showing the amount of produce delivered and the total amounts owed . . . .”); Paris Foods

Corp., 2013 WL 12124514, at *5 (awarding damages on default for violations of “PACA’s prompt

payment and trust requirements.”).

        2.      PACA Complaint Filing Fee

        Plaintiff also requests $500 for the handling fee it incurred in filing its PACA complaint with

the Secretary of Agriculture. (doc. 13 at 15.) As noted, those who violate the PACA are liable for

all damages “sustained in consequence of such violation. 7 U.S.C. § 499e(a). These damages

include the costs for “any handling fee paid by the injured person or persons under section

499f(a)(2) . . . .” Id. at §§ 499e(a), 499f(a)(2). Plaintiff has alleged in its complaint and motion for

default judgment that it incurred the $500 handling fee to file its PACA complaint with the Secretary

of Agriculture, and it provided the Secretary’s Order, which specifically awarded it the handling fee

based on 7 U.S.C. § 499e(a). (docs. 1 at 6; 13 at 8, 15; 20-3 at 6.) Accordingly, Plaintiff has

sufficiently shown that it is entitled to recover the $500 handling fee paid for filing the PACA

complaint, and it should be awarded that amount. See C.H. Robinson Worldwide, Inc. v. Joseph

Aiello & Sons, Inc., No. 1:15-CV-1321 (GTS/DJS), 2016 WL 4076964, at *5 (N.D.N.Y. Aug. 1,

2016) (awarding $500 fee for filing PACA claim based on Secretary’s default order); Mrs. Condies

Salad Co., Inc., 858 F. Supp. 2d at 1216 n.1, 1221 (same).

        3.      Pre-Judgment Interest

        Plaintiff next seeks pre-judgment interest on the principal amount “at the rate of 18% per


                                                  17
annum ($15.00 per diem), from August 1, 2017 until July 20, 2018” amounting to $5,298.72, and

prejudgment interest at “a rate of 2.3% per annum ($1.91 per diem)” on the principal amount from

July 20, 2018 until judgment is entered in this action. (docs. 13 at 14-15; 13-3 at 2.)

        The “PACA itself does not expressly provide for the award of prejudgment interest,” but

district courts have ‘broad discretion to award discretionary prejudgment interest to PACA claimants

under 7 U.S.C. § 499e(c)(2).’” Baker Packing Co. v. Produce Fresh, Inc., No. SA-10-CV-663-XR,

2011 WL 1327627, at *3 (W.D. Tex. Apr. 6, 2011). Courts “have relied upon the language in 7

U.S.C. § 499e(c)(2) to allow a PACA claimant to recover . . . prejudgment interest” if provided for

by contract. Eagle Eye Distrib., Inc. v. Ben Parker, Inc., No. 3:09-CV-0095-L, 2009 WL 4251105,

at *7 (N.D. Tex. Nov. 25, 2009) (citing cases); see Ideal Sales, Inc. v. McGriff, No. 3:95-CV-0991-

R, 1997 WL 148043, at *5 (N.D. Tex. Mar. 26, 1997) (citing Okun v. Zimmerman, 814 F. Supp. 346,

349–50 (S.D.N.Y. 1993) (recognizing that invoices containing provisions for the payment of interest

were enforceable as bargained for portions of a contract). When the contract is evidenced by an

invoice, “[c]ourts often look to [the] invoices when fixing prejudgment interest.” Offshore Marine

Contractors, Inc. v. Palm Energy Offshore, L.L.C., 779 F.3d 345, 351 (5th Cir. 2015) (citing cases).

Additionally, as noted, the findings and orders of the Secretary of Agriculture are “prima-facie

evidence of the facts therein stated. . . . .” 7 U.S.C. § 499g(b); see Sierra Kiwi, Inc. v. Rui Wen, Inc.,

No. 2:16-CV-1334-LKK-EFB, 2013 WL 5955066, at *5 (E.D. Cal. Nov. 7, 2013) (relying on the

Secretary’s default order to award pre-judgment interest); Mrs. Condies Salad Co., Inc., 858 F.

Supp. 2d at 1220 (same).

        Here, Plaintiff provides copies of the invoices, which specifically state that “[i]nterest shall

accrue on any past-due account balance at the rate of 1.5% per month (18% per annum).” (See docs.


                                                   18
1-2; 1-3; 1-4; 20-1; 20-2.) It also provides a copy of the Order from the Secretary of Agriculture,

which specifically awarded it pre-judgment interest on the principal amount owed at the same rate

stated in the invoices from August 1, 2017 until July 20, 2018 because “the interest charge

provisions on [Plaintiff’s] invoice(s) were incorporated into each sales contract.” (doc. 20-3 at 5-6.)

The Order further provided that Plaintiff was entitled to “interest at a rate of 2.3% per annum” on

the principal amount from the date the Order was entered. (Id.) The documents provided by

Plaintiff in support of its motion are sufficient to support its request for prejudgment interest. See

Offshore Marine Contractors, Inc., L.L.C., 779 F.3d at 351 (determining that the district court did

not abuse its discretion in relying on invoices to award pre-judgment interest); Mrs. Condies Salad

Co., Inc., 858 F. Supp. 2d at 1219 (finding that the plaintiff was entitled to recover interest based

on the rate specified by the Secretary in its order).

       Accordingly, Plaintiff it should be awarded prejudgment interest at a rate of 18% per annum

from August 1, 2017 to July 20, 2018, amounting to $5,298.72, as well as pre-judgment interest

at a rate of 2.3% per annum from July 20, 2018 until the date judgment is entered in this action.

See Paris Foods Corp., 2013 WL 12124514, at *5 (awarding prejudgment interest for a PACA

claim at a rate established in invoices); Del Monte Fresh Produce N.A., Inc., v. Another Produce

Co., No. 3:08-CV-0883-L, 2008 WL 11349894, at *2 (N.D. Tex. July 24, 2008) (same); see

also May Produce Co., Inc. v. East West Imports, Inc., No. 3:09-CV-1383-L, 2009 WL 4884154,

at *2 (N.D. Tex. Dec. 15, 2009) (awarding prejudgment interest to PACA claimant even though

invoices did not call “for the payment of prejudgment interest”).

       4.      Post-Judgment Interest

       Plaintiff also seeks post-judgment interest “on the total amount owing to [it] at the highest


                                                  19
rate permitted by applicable law . . . .” (doc. 13 at 15.) “Post-judgment interest is awarded as a

matter of course” under 28 U.S.C. § 1961(a). Meaux Surface Prot., Inc. v. Fogleman, 607 F.3d 161,

173 (5th Cir. 2010) (citing 28 U.S.C. § 1961(a)); see 28 U.S.C. § 1961(a) (“Interest shall be allowed

on any money judgment in a civil case recovered in district court.”). “[D]istrict courts do not have

the discretion to deny post-judgment interest on monetary judgments.” Paisano Capital, 2019 WL

3239152, at *5 (citing Fairmont Specialty Ins. Co. v. Apodaca, 234 F. Supp. 3d 843, 855 (S.D. Tex.

2017)). Accordingly, Plaintiff’s request for post-judgment interest should be granted, and it should

be awarded post-judgment interest at the applicable federal rate5 from the date of judgment until it

is paid in full. See Paris Foods Corp., 2013 WL 12124514, at *5 (awarding post-judgment interest

for PACA claim).

       5.         Attorneys’ Fees

       Plaintiff additionally asks for attorneys’ fees in an amount not less than $7,000.00, based on

the inclusion of a provision for attorneys’ fees in the invoices and the Order awarding it fees. (doc.

13 at 9, 11-13, 15.)

       As noted, plaintiffs pursuing an action in federal court based on a defendant’s failure to pay

the Secretary of Agriculture’s reparation award are entitled to recover reasonable attorneys’ fees,

“to be taxed and collected as part of the costs of suit.” 7 U.S.C. § 499g(b); see Mrs. Condies Salad

Co., Inc., 858 F. Supp. 2d at 1220 (citing 7 U.S.C. § 499g(b)). Additionally, courts have allowed

plaintiffs in PACA cases to recover attorney’s fees when they are provided for by contract. Eagle

Eye Distrib., Inc., 2009 WL 4251105, at *7 (citing cases); Ruby Robinson Co., Inc. v. Kalil Fresh

Marketing, Inc., No. H-08-199, 2009 WL 3378419, at *1–2 (S.D. Tex. Oct. 16, 2009) (citing cases).


       5
           The post-judgment interest rate is based upon the applicable federal rate. See 28 U.S.C. § 1961.

                                                         20
When a party moving for default judgment seeks attorneys’ fees, “it must prove both the amount of

the fees and the reasonableness of the fees, subject to court inquiry.” Ctr. Capital Corp. v. M.B.

Bender Co., No. A-09-CV-469-SS, 2009 WL 3834335, at *1 (W.D. Tex. Nov. 13, 2009) (citing

Hunt v. Inter-Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir. 1985)).

        Plaintiff has alleged that it is pursuing this action as a result of Defendants’ failure to pay the

amount it is owed following the Secretary of Agriculture’s Order, and it presents the Order in

support of its allegations. (docs. 1 at 5-8; 13 at 8.) It also presents invoices of the transactions

between it and Company, which include provisions stating that the buyer would be subject to paying

all “costs of collection, including attorney’s fees.”                (See docs. 1-2; 1-3;1-4; 20-1; 20-2.)

Accordingly, it has shown that it is entitled to recover reasonable attorneys’ fees. See 7 U.S.C. §

499g(b); Eagle Eye Distrib., Inc., 2009 WL 4251105, at *7; Ruby Robinson Co., Inc., 2009 WL

3378419, at *1–2.

        The Attorney Affidavit lists the amount of time spent and work performed on this case. (doc.

13-2 at 2.) It states that through the date of the motion for default judgment, the attorney and his

associate had each performed 20 hours of “work on matters relating to and involving” this case at

a rate of $175.00 per hour, for a total amount of $7,000.00. (Id.) The Supplemental Affidavit

affirms the amount of time spent and work performed on the case, as well as the billable rates for

each attorney, and it states that Plaintiff had been billed a total amount of $7,616.60 in fees “for 52.6

hours of time relating to the prosecution of the [a]ction” at the time of its filing. (doc. 19 at 2.)6

Both affidavits conclude that the attorneys’ fees and expenses incurred in this action were




        6
          The supplemental affidavit specifies that the 52.6 hours of time worked “includes 7.30 hours preparing” the
motion for default judgment. (doc. 19 at 2.)

                                                        21
“reasonable and were necessary for the type of matter represented in this [a]ction.” (docs. 13-2 at

3; 19 at 3.) Plaintiff also provided attorney billing statements and a detailed billing report showing

the attorneys’ hourly rates, hours worked, and the type of work that was performed for this case.

(doc. 19-1 at 2-17.)

         Based on this evidence, “the Court finds that the time expended by the attorneys” and their

hourly rates were reasonable, and “[n]othing indicates that any individual was billing for ‘excessive,

duplicative, or inadequately documented’ time.” Paisano Capital, 2019 WL 3239152, at *7 (citing

Smith v. Acevedo, 478 F. App’x 116, 124 (5th Cir. 2012)). Because Plaintiff has sufficiently proven

“both the amount of the fees and the reasonableness of the fees,” it should be awarded $7,616.60 in

attorneys’ fees. Ctr. Capital Corp., 2009 WL 3834335, at *1 (citing Hunt, 770 F.2d at 148); see Del

Monte Fresh Produce, 2008 WL 11349894, at *2 (citing cases) (awarding attorney fees to a PACA

complainant based on the language in sales invoices).

         6.        Court Costs

         Plaintiff also requests $838.80 in court costs. (docs. 13 at 13, 15; 19 at 2.)7 Under Fed. R.

Civ. P. 54(d)(1), a prevailing party in a civil action is entitled to recover its costs unless a federal

statute, the federal rules, or the court provides otherwise. Fed. R. Civ. P. 54(d)(1). Taxable court

costs include: (1) fees paid to the clerk and marshal; (2) court reporter fees for all or part of the

deposition transcript; (3) witness fees and related expenses; (4) printing costs; and (5) fees for copies

of papers necessarily obtained for use in the case. 28 U.S.C. § 1920. The Supplemental Affidavit

states that these costs were incurred for “court costs, service of process fees, and other expenses




         7
          Although Plaintiff requests this amount as part of its request for attorneys’ fees, its allegations show that this
amount is for court costs only. (doc. 13 at 13, 15.)

                                                            22
associated with the prosecution of the [a]ction.” (doc. 19 at 2.) The billing reports show service of

process fees of $438.80 and a filing fee of $400.00, amounting to $838.80. (doc. 19-1 at 5, 7.)

“These are both reasonable and taxable under the law.” Paisano Capital, 2019 WL 3239152, at *7.

Plaintiff should also be awarded the $838.80 incurred for court costs. Id.

                                   III. RECOMMENDATION

       Plaintiff’s motion for default judgment should be GRANTED, and Plaintiff should be

awarded $30,386.35 in damages on its PACA claim, $500.00 for the PACA complaint filing fee,

pre-judgment interest in the amount of $5,298.72 from August 1, 2017 to July 20, 2018, pre-

judgment interest at a rate of 2.3% per annum from July 20, 2018 until the date judgment is entered

in this action, post-judgment interest at the applicable federal rate from the date of judgment until

paid in full, attorney’s fees in the amount of $7,616.60, and court costs in the amount of $838.80.

       SO RECOMMENDED on this 22nd day of August, 2019.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 23
                           INSTRUCTIONS FOR SERVICE AND
                         NOTICE OF RIGHT TO APPEAL/OBJECT

   A copy of these findings, conclusions and recommendation shall be served on all parties in the
manner provided by law. Any party who objects to any part of these findings, conclusions and
recommendation must file specific written objections within 14 days after being served with a copy.
See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). In order to be specific, an objection must identify
the specific finding or recommendation to which objection is made, state the basis for the objection,
and specify the place in the magistrate judge’s findings, conclusions and recommendation where the
disputed determination is found. An objection that merely incorporates by reference or refers to the
briefing before the magistrate judge is not specific. Failure to file specific written objections will
bar the aggrieved party from appealing the factual findings and legal conclusions of the magistrate
judge that are accepted or adopted by the district court, except upon grounds of plain error. See
Douglass v. United Servs. Automobile Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 24
